Citation Nr: 0529617	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  97-20 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to August 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  Rating decision issued in April 1997 denied the 
veteran's claim to reopen his previously denied claim for 
service connection for a left ankle disability on the basis 
that the veteran had failed to submit new and material 
evidence.  Rating decision issued in October 2002 denied the 
veteran's claim for service connection for PTSD.  

The Board notes that the veteran submitted evidence related 
to his claim for service connection for PTSD to the RO in 
November 2004 that has not been considered by the RO.  With 
respect to the effect of the submission of evidence to the 
Board not previously considered by the RO, the Board consults 
38 C.F.R. § 20.1304 (c) (2004).  Any pertinent evidence 
submitted by the veteran or his representative before the 
Board but not considered by the agency of original 
jurisdiction (AOJ) must be referred to the AOJ for review 
unless the veteran or his representative waives, in writing, 
such right to AOJ review or the Board determines that the 
benefit(s) to which the evidence relates may be fully allowed 
on appeal without such referral.  Id.  The Board finds that 
this evidence is either previously of record or is not 
relevant to the determination of the veteran's claim for 
service connection for PTSD because it is merely cumulative 
to the evidence previously submitted and considered.  This 
evidence does not, therefore, have any affect on the Board's 
adjudication of the veteran's appeal.  The Board proceeding 
without RO review of this treatment record will not, 
therefore, prejudice the veteran.
 
The claim for service connection for a left ankle disability 
having been opened, the issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
further development and adjudication on the merits.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD conforming 
to the DSM-IV criteria.

2.  By a September 1980 Board decision, the veteran was 
denied service connection for a left ankle disability.  The 
veteran has not sought reconsideration of that decision, and 
it is final.

3.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a left ankle 
disability.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304 (2005).

2.  The September 1980 Board decision that denied service 
connection for a left ankle disability is final.  38 U.S.C.A. 
§ 7103 (West 2002); 38 C.F.R. § 20.1100 (2004).

3.  New and material evidence has been received and the 
veteran's claim for service connection for a left ankle 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2005).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

The Board notes initially that the following VCAA analysis 
only applies to the claim for service connection for PTSD.  
As for the veteran's claim to reopen his previously denied 
claim for service connection for a left ankle disability, the 
Board finds that, in light of the favorable decision 
contained herein, that is, the granting of the claim, it is 
clear that sufficient evidence was developed as to this issue 
in this respect.  To the extent that there may be any 
deficiency of notice or assistance, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
veteran's claim to reopen for service connection for a left 
ankle disability given the favorable nature of the Board's 
decision. 

With regard to the veteran's claim for service connection for 
PTSD, VCAA notices were provided to the veteran in May 2002, 
prior to the initial AOJ decision.  These letters advised the 
veteran of the first, second and third elements required by 
the Pelegrini II Court as stated above and the requirement 
for submission of specific evidence regarding the veteran's 
claimed stressors.  In addition, he was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The Statement of the Case and 
Supplemental Statement of the Case also notified the veteran 
of the specific reasons why this particular claim was denied, 
and the information and evidence needed to substantiate the 
claim. 

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in his or her 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2005).  Nevertheless, as a practical matter, 
the Board finds that he has been notified of the need to 
provide such evidence.  The VCAA letters provided informed 
the veteran that additional information or evidence was 
needed to support his claim and asked him to send the 
information or evidence to the RO.  In addition, when read as 
a whole, the VCAA letters, rating decision, Statement of the 
Case and Supplemental Statement of the Case give notice to 
the veteran of VA's desire to obtain additional information 
and evidence supporting and substantiating the claim or 
possibly leading to such information and evidence.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  He also was provided the text of the 
relevant regulation implementing the VCAA and told it was his 
responsibility to support the claim with appropriate 
evidence.  Indeed, the veteran submitted evidence to consider 
in connection with his claim.  Finally, the record contains a 
statement from the veteran, dated in November 2004, stating 
that he has no additional evidence to submit.  VA has, 
therefore, complied with the VCAA notice requirements.  

With respect to VA's duty to assist, the veteran's service 
medical records are in the file.  VA treatment records are in 
the file from August 1996 through August 2003.  As for 
private treatment records, the veteran identified medical 
treatment by a private psychiatrist and submitted treatment 
records from December 1996 through January 2004.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  
The veteran was provided with VA PTSD examinations in 
September 2002 and September 2004.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  

II.  Analysis - Service Connection for PTSD

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2004) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  

A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142.  Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.  

After a thorough review of the medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD 
because the evidence does not support the conclusion that the 
veteran has PTSD.

The evidence in this case reveals that the veteran has been 
meeting with a private psychiatrist since 1996.  This 
psychiatrist's medical records show that he has diagnosed the 
veteran to suffer from PTSD.  The psychiatrist, however, also 
certified in June 2002 that the veteran was being treated for 
anxiety generalized.

The veteran was provided two VA PTSD examinations.  At both 
examinations, the veteran provided general information about 
his service.  He reported that he served in combat during the 
Korean conflict, and he received the National Defense Service 
Medal, the Combat Infantry Badge, the Korean Service Medal 
and the United Nations Service Medal.  He was unable to 
provide any specifics about any stressors.  As reported in 
the September 2002 examination report, the veteran appeared 
to complain mostly of his nerves being affected because he 
lived close to the Roosevelt Roads Base, where he reports 
there was a lot of movement of airplanes and helicopters, and 
they used to use some small islands close to the shore to 
practice.  

At the September 2004 VA examination, the veteran did report 
that he has dreams about his Korean experiences about once or 
twice a week, but he did not report any intrusive, recurrent 
distressing thoughts about traumatic experiences in the Army.  
He also did not report avoidant behavior to a related 
traumatic experience in the Army.  He reported that when he 
was in Korea his unit was under enemy fire on several 
occasions.  He saw several soldiers wounded and killed in 
action.  He reported that on several occasions he tried to 
help wounded fellow soldiers.  He also reported that during 
his second tour of duty he was in an automobile accident in 
1953 after which he was hospitalized for two or three months.  
The examiner noted that, when describing his experiences, the 
veteran was not observed to be anxious, stressed or 
depressed.  In addition, he did not report feeling intense 
fear, helplessness or horror at the time when he experienced 
events in the Army.  

Neither of the VA examiners diagnosed the veteran to have 
PTSD.  The September 2002 examiner stated that, based on the 
document and records, the veteran did not meet the DSM-IV 
stressor criteria for PTSD because he was unable to provide 
any specifics about any stressor.  Rather the examiner 
diagnosed the veteran to have senile dementia with anxiety 
features.  

The September 2004 examiner made the same finding.  In 
addition, this examiner stated that, not only was the veteran 
unable to specify and describe in any detail a horribly and 
severe traumatic event or incident experienced in the Army, 
the situations he described were unpleasant but not 
traumatic.  The veteran was not observed to become anxious, 
distressed or depressed when he was expressing his 
experiences in the Army.  Nor did he report feelings of 
intense fear, helplessness or horror at the time when he was 
experiencing the events in the Army.  There was also no 
evidence in his clinical picture of avoidance of a stimuli 
associated with trauma.  The examiner found that the 
veteran's memories about Korea and about the Army are not 
intrusive, persistent and distressing thoughts interfering 
with daily function.  The examiner stated that since he could 
not identify signs and symptoms of PTSD and a definite 
extreme traumatic stressor, a link between the stressors and 
the signs and symptoms of the veteran's mental disorder could 
not be established.  Rather the examiner diagnosed the 
veteran to have a depressive disorder, not otherwise 
specified.  

August and September 1996 VA treatment records show that the 
veteran complained of anxiety, irritability, aggressive 
behavior and sleeping problems and was diagnosed to have 
major depression.  This diagnosis was made in approximately 
the same period that the veteran was diagnosed to have PTSD 
by his private psychiatrist.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005).  

The Board finds the VA PTSD examinations to be more 
persuasive than the private treatment records in determining 
whether the veteran actually has PTSD.  The VA PTSD 
examinations were based upon the entire record.  The private 
psychiatrist's opinion seems to only be based upon the 
veteran's self-given history.  The Board is not bound to 
accept an opinion based on history provided by the veteran 
and on unsupported clinical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  In addition, it appears that the 
private psychiatrist's diagnosis is based only upon a general 
report that the veteran was in combat in the Korean War (see 
treatment record dated in December 1996), which the VA 
examiners rejected, because they lacked specificity.  

Furthermore, when the veteran submitted his response to the 
RO's request for stressor information, his statement was very 
vague and did not relate any specific traumatic event as the 
triggering factor of his claimed PTSD.  Rather it appears 
that the veteran is merely relying upon the fact that he was 
in combat to support his claim that he has PTSD.  This is 
clearly insufficient for establishing a diagnosis of PTSD as 
determined by the VA examiners.

Since the Board finds that the veteran does not have a 
diagnosis of PTSD that conforms to the DSM-IV criteria, 
further inquiry into the other elements of service connection 
for PTSD would be irrelevant.  For the foregoing reasons, the 
veteran's appeal is denied.  

III.  Analysis - Claim to Reopen for Left Ankle Disability

In September 1980, the Board denied the veteran's claim for 
service connection for a left ankle disability finding that 
there was no evidence the veteran had a current disability.  
This decision became final September 25, 1980, and the 
Chairman of the Board has not ordered reconsideration of this 
decision to date.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. 
§ 20.1100 (2004).

The veteran filed his application to reopen his claim for 
service connection for a left ankle disability in February 
1997.  The Board has jurisdiction to consider the issue of 
whether new and material evidence has been submitted because 
that issue is part of the same "matter" of whether the 
appellant is entitled to service connection for this 
disability.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. 
§ 7104(a) (West 2002) that the Board has jurisdiction to 
decide "all questions in a matter" on appeal).  When a 
claimant submits a claim for service connection for a 
disability, the question of whether there is new and material 
evidence to reopen the claim is implicated where there is a 
prior final decision regarding that claim.  Id. at 392.  
Although these are two separate questions, they are 
components of a single claim for service connection.  Id. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence were amended in 2001.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to September 1980 is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  
 
The evidence received since September 1980 related to the 
veteran's claim for service connection for a left ankle 
disability consists of the veteran's statements and 
testimony, VA treatment records from February 1997 through 
August 2003, private treatment records from December 1996 
through May 1997, including a report of medical examination 
from a private orthopedic surgeon, and an undated medical 
certification by an orthopedic specialist. 

All of this evidence is new in that it was not previously of 
record.  Some of this evidence is also material.  With his 
claim to reopen, the veteran submitted a statement dated in 
December 1996 from private physician that certifies that the 
veteran suffers from left ankle pain and limited range of 
motion secondary to left ankle sprain and ligaments injury on 
April 25, 1953 (the acknowledged date of the in-service 
injury to the veteran's left ankle).  In addition, the 
veteran submitted a medical examination from a private 
orthopedic surgeon which diagnosis the veteran to have 
chronic left ankle strain.  The Board finds this evidence to 
be both new and material as it goes to whether the veteran 
has a current chronic left ankle disability, and it also 
provides a nexus between the veteran's current disability and 
the injury to his ankle in service.  

The Board, therefore, reopens the veteran's claim for service 
connection for a left ankle disability.  However, the Board 
cannot, at this point, adjudicate the reopened claim, as 
further development of the veteran's claim is required.  This 
is detailed in the REMAND below.


ORDER

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD) is denied.

2.  New and material evidence having been received, the 
veteran's claim for entitlement to service connection for a 
left ankle disability is reopened.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

The veteran has submitted statements from two private 
physicians that indicate that he has a chronic left ankle 
strain, including pain and limitation of motion.  VA 
treatment records from February 1997 through January 1999, 
however, appear to find no chronic pathology in the left 
ankle.  For this reason, the Board finds that the veteran 
should be provided with a VA examination to determine whether 
he has a current left ankle disability related to the injury 
received in service.

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that 
he should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession and has not already 
submitted.  See 38 C.F.R. § 3.159(b) 
(2005).

2.  When the above development has been 
accomplished and any available evidence 
has been obtained, the veteran should be 
scheduled for a VA examination.  The 
claims file must be provided to the 
examiner for review in conjunction with 
the examination.

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran has a current left ankle 
condition and, if so, whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that the current 
left ankle condition is related to the 
injury incurred during service in April 
1953.  

3.  Then, after ensuring the VA 
examination report is complete, and that 
any actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished, the RO should readjudicate 
the claim.  If such action does not 
resolve the claim, a Supplemental 
Statement of the Case (SSOC) should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


